In an action for a judgment declaring the procedure by which the Commissioners of the Nassau County Board of Elections are to designate the ballot positions of candidates for the public office of Judge of the District Court of Nassau County, Second District, which was submitted to the court for determination pursuant to CPLR 3031, the defendant appeals from a judgment of the Supreme Court, Nassau County (Austin, J.), dated October 17, 2002, as amended October 18, 2002, which, in effect, declared that the plaintiff was not required to place the nominees on the ballot in the same order as they appeared on the parties’ designating petitions and specified the procedure by which the Commissioners are to designate the ballot positions.
Ordered that the judgment, as amended, is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court properly set forth a procedure to be followed by the Commissioners of the Nassau County Board of Elections in order to designate the ballot positions of the candidates for the public office of Judge of the District Court of Nassau County, Second District. Santucci, J.P., Altman, Smith and O’Brien, JJ., concur.